 

Exhibit 10.1

 

USELL.COM, INC.

171 Madison Avenue, 17th Floor, PH

New York, NY 10016

212.213.6805

 

July __, 2016

 

Dear Brian and Scott:

 

This letter agreement documents our understanding regarding your Placement
Rights provided under Section 7.4 of that certain Stock Purchase Agreement among
BST Distribution, Inc., each of you and uSell.com, Inc. (the “Company”) dated
October 23, 2015 (“SPA”). The Company is implementing a Management Incentive
Compensation Plan (the “Plan”), a copy of which is attached as Schedule A to
this letter agreement. In consideration for each of you waiving your Placement
Rights and amending your respective Employment Agreement dated October 23, 2015
(“Employment Agreement”) by replacing the Bonus Target (under Section 4(b) with
your respective percentage rights under the Plan, you each will be allocated 30%
of the Plan. Except for the waiver of your Placement Rights and replacement of
the Bonus Target with your rights under the Plan, you are not waiving any other
rights under the SPA or your Employment Agreement.

 

Upon execution of all parties to this letter agreement and upon approval by the
Company’s Board of Directors, the SPA and each of your respective Employment
Agreements shall be amended solely to the extent provided in this letter
agreement.

 

If you are agreeable to the foregoing, please sign below.

 

  Sincerely,       Nikhil Raman, Chief Executive Officer

 

We agree:                       Brian Tepfer   Scott Tepfer           BST
Distribution, Inc.   We Sell Cellular, LLC               By:     By:     Nikhil
Raman, Chairman   Nikhil Raman, Manager  

 

 

 

 

Schedule A

Management Incentive Compensation Plan

 

See attached.

 

 

 

 